806 F.2d 81
Josephine VICTORIAN and Ruth Helen Jones, Plaintiffs-Appellants,v.Barbara MILLER, Supervisor, et al., Defendants-Appellees.
No. 85-2494.
United States Court of Appeals,Fifth Circuit.
Dec. 2, 1986.

Jeffrey J. Skarda, Gulf Coast Legal Foundation, Houston, Tex., for plaintiffs-appellants.
Joseph W. Barbisch, Jr., Asst. Atty. Gen., Austin, Tex., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Texas;  Robert O'Connor and Norman W. Black, Judges.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

ON SUGGESTION FOR REHEARING EN BANC

1
(Opinion August 4, 1986, 5 Cir., 1986, 796 F.2d 94)

BY THE COURT:

2
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.